DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with applicant’s representative Theodore Bielen on 12/08/2021.
In the claims:
***Note: all unlisted claims remain unchanged***

Claim 21. (Currently Amended) A tennis ball collector device for use on a ground surface, comprising: a chassis; a plurality of wheels connected to said chassis and being engageable with said ground surface; a motor connected to certain wheels of said plurality of wheels; an energy source; a drive train connected to said chassis and linked to said motor and energy source to propel said chassis about the ground surface on said certain wheels; a hopper removably mounted to said chassis, said hopper comprising a wall having an opening therethrough; a tennis ball receiver, said tennis ball receiver including a wall portion forming a channel to allow 

Allowable Subject Matter
Claims 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record does not teach the recitation in claim 21 of “a drive belt mounted in said channel of said tennis ball receiver to convey a tennis ball on said belt, through said channel to said hopper via said opening of said hopper, said drive belt extending through said 2opening of said hopper and into said hopper.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711